State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     520152
________________________________

In the Matter of the Claim of
   WILLIAM REISEN,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Devine, JJ.

                               __________


      Pope & Schrader, LLP, Binghamton (Kurt Schrader of
counsel), for appellant.

                               __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed March 5, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because he refused an offer of suitable employment without good
cause.

      Claimant was referred by a staffing agency to work as a
finisher for a millwork company on a temporary basis. He was
permanently hired by the company after the temporary assignment
ended, but was subsequently laid off. The staffing agency then
contacted claimant and offered him another job working as a
packager in a yogurt factory. Claimant declined the offer and
instead filed a claim for unemployment insurance benefits. The
Department of Labor initially found him eligible to receive
benefits. The staffing agency objected and, following extended
proceedings, the Unemployment Insurance Appeal Board ruled that
claimant was disqualified from receiving benefits because he
refused an offer of suitable employment without good cause.
Claimant now appeals.
                              -2-                  520152

      Pursuant to Labor Law § 593 (2), a claimant who refuses "an
offer of employment for which he or she is reasonably fitted by
training and experience" will be disqualified from receiving
unemployment insurance benefits (see Matter of Di Stefano
[Commissioner of Labor], 304 AD2d 950, 950 [2003]).
Significantly, a "claimant need not accept every job offered but,
rather[,] only those job offers which bear a reasonable
relationship to [the] claimant's skills" (Matter of Schmidt
[Vestal Cent. School Dist.–Roberts], 100 AD2d 655, 655 [1984], lv
denied 63 NY2d 609 [1984]). Here, it is undisputed that claimant
was skilled in finish carpentry and had no experience working in
a factory. Consequently, substantial evidence does not support
the Board's decision that he refused an offer of suitable
employer (see Matter of Green [Republic Steel Corp.–Levine], 44
AD2d 345, 346-347 [1974], affd 37 NY2d 554 [1975]; compare Matter
of Tweedie [County of Del.–Commissioner of Labor], 120 AD3d 875,
876 [2014]). The Board's decision, in fact, runs contrary to a
similar case in which the Board awarded benefits to another
claimant who worked at the millwork company as a skilled
craftsman and refused the same offer to work as a packager in a
yogurt factory (see Matter of Russell, Appeal Board No. 574742
[Nov. 5, 2013]). In view of the foregoing, the Board's decision
must be reversed.

     Peters, P.J., McCarthy, Egan Jr. and Devine, JJ., concur.


      ORDERED that the decision is reversed, without costs, and
matter remitted to the Unemployment Insurance Appeal Board for
further proceedings not inconsistent with this Court's decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court